  Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 1 of 9 PageID #: 1




Iv1RM
F.# 2019R00917

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
IN THE MATTER OF THE APPLICATION
FOR SEARCH WARRANTS FOR:

THE VEHICLE KNOWN AND DESCRIBED
AS ONE 2008 RED CHRYSLER                                    AFFIDAVIT IN SUPPORT
TOWN AND COUNTRY, VIN NUMBER                                OF AN APPLICATION
2A8HR.44H78R711477, NEW YORK                                FORA SEARCH WARRANT
REGISTRATION K.FN4473
                                                              ZOl-l:f Bl~
(''SUBJECT VEHICLE").
                                                            (Fed R. Crim. P. 41)

---------------------------------X
EASTERN DISTRICT OF NEW YORK, SS:

              DERRICK ACKER, being duly sworn, deposes and says that he is a Special

Agent with the Federal Bureau oflnvestigation ("FBI"), duly appointed according to law and

acting as such.

                  Upon information and belief there is probable cause to believe that there will

be kept and concealed within THE VEHICLE KNOWN AND DESCRIBED AS ONE 2008

RED CHRYSLER TOWN AND COUNTRY, VIN NUMBER 2A8HR44H78R711477, NEW

YORK REGISTRATION KFN4473 ("SUBJECT VEHICLE") further described in

Attachment A, within the Eastern District of New York, certain property, namely: firearms,

including any firearm ammunition, shell casings, discharged rounds and holsters; all of which

constitute evidence, fruits and instmmentalities of violations of Title 18, United

States Code, Section 922(g), further described in Attachment B.
      Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 2 of 9 PageID #: 2




                The source of your deponent's information and the grounds for his belief are

as follows: 1

I.       INTRODUCTION

                1.     I have been a Special Agent with the FBI for approximately twenty-five

years and I am currently assigned to the FBI's Long Island Gang Task Force. I have

participated in dozens of investigations into allegations of unlawful possession, distribution

and manufacture of controlled substances, including but not limited to cocaine base ("crack

cocaine"), cocaine and heroin. My investigations into narcotics traffickers has involved

working with confidential informants, conducting surveillance and controlled purchases of

narcotics. The information contained in this affidavit comes from my discussions with other

agents and law enforcement officers, including members of the Suffolk County's East End

Drug Task Force C'EEDTF"), which is comprised of members of the Suffolk Police

Department ("SCPD"), Riverhead Police Department ('"RPD") and the New York State

Police ("NYSP") and a review of the evidence related to this investigation.

II.      SUBJECT VEHICLE

                2.     As set forth below, there is probable cause to believe that SUBJECT

VEHICLE contains a firearm in violation of federal law. The SUBJECT VEHICLE is a

2008 red Chrysler Town and Country, VIN Number 2A8HR.44H78R711477, New York

Registration KFN4473. The SUBJECT VEHICLE is currently located at the Suffolk County




                      Because the purpose of this atlidavit is solely to set forth probable
cause to search, I have not set forth every fact concerning this investigation of which I am
aware.
       Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 3 of 9 PageID #: 3




Police Department vehicle impound lot located in Westhampton, New York, within the

Eastern District of New York.


III.      PROBABLE CAUSE

               3.    Since approximately March 2019, law enforcement authorities have

been investigating TORRANCE LANGHORNE {"LANGHORNE") and others for

distributing crack cocaine in Riverhead, New York and surrounding communities on Long

Island.

               4.    During the course of the investigation, members of law enforcement

learned that LANGHORNE has multiple prior felony convictions, including, most recently, a

conviction sustained on October 17, 2011 for criminal sale of a controlled substance in the

third degree, in violation of New York Penal Law ("N.Y.P.L.") § 220.39(1), and criminal

possession of a controlled substance in the third degree, in violation ofN.Y.P.L. § 220.16(1),

both of which are Class B felonies. LANGHORNE was sentenced to 30 months'

imprisonment for those convictions.

               5.    On September 3, 2020, a federal Grand Jury sitting in Central Islip,

New York, indicted LANGHORNE and another individual for conspiring to distribute 28

grams or more of cocaine base and distribution of cocaine base and cocaine, in violation of

Title 21, United States Code Sections 846 and 84l(a)(l), respectively. Subsequent to his

indictment, a warrant was issued for LANGHORNE's arrest. See United States v. Kareem

Lemay, et al., 20-CR-235 (S-1) (JS). In connection with the above-captioned superseding

indictment, United States Magistrate Judge Anne Y. Shields issued a warrant for

LANGHORNE's arrest.
   Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 4 of 9 PageID #: 4




              6.     On September I 0, 2020, law enforcement officers, seeking to arrest

LANGHORNE upon the arrest warrant issued by Judge Shields, observed LANGHORNE

driving the SUBJECT VEHICLE on a public roadway in Mastic Beach, Suffolk County,

New York.

              7.     While under arrest pursuant to the arrest warrant, and while in custody

at the Suffolk County Police Department 7th Precinct, LANGHORNE began spontaneously

making statements about possessing a firearm to the arresting officers. Specifically,

LANGHORNE began claiming that members of law enforcement placed a firearm in the

SUBJECT VEHICLE two days prior to his arrest.

              8.     During the arrest process, LANGHORNE was taken by law

enforcement to Southside Hospital in Suffolk County to ensure his fitness for confinement.

While at Southside Hospital, LANGHORNE spontaneously stated to a member of the New

York State Police who was guarding him the following:

                         a.   LANGHORNE knows that members of law enforcement

                              planted the gun in the SUBJECT VEHICLE that LANGHORNE

                              claimed to have found two days earlier;

                         b. LANGHORNE stated that the firearm was a .380 caliber firearm

                              with hollow point bullets and was wrapped in a shirt; and

                         c. LANGHORNE called his attorney and his attorney sent a

                              "proper authority" to take possession of the weapon. 2


              2
                      On September I 0, 2020, an Assistant United States Attorney
("AUSA") the United States Attorney's Office for the Eastern District ofNew York spoke
with William Martin, Esq., an attorney who was representing LANGHORNE on a pending
civil matter. Martin indicated that LANGHORNE never mentioned anything about a firearm
  Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 5 of 9 PageID #: 5




               9.     On September 11, 2020, prior to his arraignment before the Honorable

Arlene R. Lindsay, LANGHORNE repeated the above claims regarding the presence of a

firearm in the SUBJECT VEHICLE to a member of the United States Marshals Service.

               10.    During the arrest process of LANGHORNE on September 10, 2020,

the SUBJECT VEHICLE was inventoried for valuables prior to being impounded, however,

a thorough search of the vehicle, including any hidden compartments, was not conducted.

               11.    SUBJECT VEHICLE has been secured by members of law

enforcement at the Suffolk County Police Department impound lot in Westhampton, New

York. SUBJECT VEHICLE has been continuously secured by members of law enforcement

since the time members of law enforcement stopped LANGHORNE operating the SUBJECT

VEIIlCLE on September 10, 2020 prior to placing LANGHORNE under arrest.

               12.    Based on my training, experience, participation in other drug

investigations, debriefing of confidential informants, proffer meetings with cooperating

witnesses and extensive discussions with other experienced law enforcement officers, I am

familiar with the typical distribution and trafficking methods used by drug dealers and

traffickers, including the distribution of crack cocaine.

               13.    In a substantial number of residential, commercial and vehicular

searches executed in connection with drug investigations, as well as based upon my training

and experience, drug traffickers frequently maintain firearms to protect the product and the

proceeds of the illegal business that the drug traffickers are conducting. Such firearms are


to him. Subsequently, on September 11, 2020, prior to LANGHORNE's arraignment, the
same AUSA spoke with LANGHORNE's CJA counsel Joseph Ferrante who indicated that
he had no information related to the claims that LANGHORNE made on September 10,
2020, during the arrest process, regarding a firearm.
   Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 6 of 9 PageID #: 6




generally maintained where the traffickers have ready access to them, such as the traffickers'

residences and vehicles.

               14.    Furthermore, from my training and experience, I know that narcotics

traffickers will frequently install hidden compartments, also known as "traps," to hide

narcotics, narcotics proceeds and firearms.

               15.    Based upon the statements made by LANGHORNE during the arrest

process, it appears that LANGHORNE is attempting to craft an excuse to explain why a

firearm may be located in SUBJECT VEHICLE.

               16.    In addition to the foregoing, law enforcement is not seeking to continue

to impound the SUBJECT VEHICLE. However, prior to releasing the SUBJECT VEillCLE

from impound, law enforcement is seeking to search the SUBJECT VEHICLE for a firearm

to ensure the safety of the public.

               15.    Accordingly, as set forth above, there is probable cause to believe that

evidence, fruits and instrumentalities of violations of Title 18, United States Code, Section

922(g), including the items described herein, will be found within SUBJECT VEillCLE.

               WHEREFORE, I respectfully request that search warrants be issued, pursuant

to Rule 41 of the Federal Rules of Criminal Procedure, authorizing members of FBI, and

other law enforcement officers, including, but not limited to, any members of the EEDTF,

SCPD, RPO and NYSP, to seize and search SUBJECT VEHICLE, and therein to seize

certain property, namely: firearms, including any firearm ammunition, shell casings,
   Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 7 of 9 PageID #: 7




discharged rounds and holsters; all of which constitute evidence, fruits, and instrumentalities

of violations of Title 18, United States


                                            DERRICK ACKER
                                            Special Agent
                                            Federal Bureau of Investigation


Sworn to before me this
15th day of September, 2020



THE�L:s!v:N I. L�
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
   Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 8 of 9 PageID #: 8




                                  AITACHMENT A
                                Property to Be Searched

             The SUBJECT VEHICLE is a 2008 red Chrysler Town and Country, VIN

Number 2A8HR.44H78R711477, New York Registration KFN4473. The SUBJECT

VEHICLE is currently located at the Suffolk County Police Department vehicle impound lot

located in Westhampton, New York, within the Eastern District of New York.
  Case 2:20-mj-00813-SIL Document 1 Filed 09/15/20 Page 9 of 9 PageID #: 9




                                       Attachment B
                                    Property to be Seized

       Seize certain property all of which constitute evidence, fruits and instrumentalities of

violations of Title 18, United States Code, Section 922(g), namely: firearms, including any

firearm ammunition, shell casings, discharged rounds and holsters.
